Having considered the petition, we conclude that our
                intervention by extraordinary writ relief is not warranted.   See NRS
                34.160; NRS 34.320; Pan, 120 Nev. at 228, 88 P.3d at 844. Accordingly,
                we
                           ORDER the petition DENIED.




                                                         Douglas




                cc: Kent Spear
                     Attorney General/Carson City




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A